United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HUNTER/HOLMES/MCQUIRE VETERANS
ADMINISTRATION MEDICAL CENTER,
Richmond, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 11-2096
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 19, 2011 appellant filed a timely appeal from a nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP) dated August 17, 2011 denying her
request for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. The Board docketed the appeal as No. 11-2096.
The Board has reviewed the record on appeal and finds that the case must be remanded to
OWCP for application of the appropriate standard of review to appellant’s timely request for
reconsideration. By its August 17, 2011 decision, OWCP stated that appellant requested
reconsideration of a November 18, 2009 decision, in a letter dated February 16, 2011. A review
of the case record indicates that in a November 18, 2009 decision, OWCP denied appellant’s
claim. Appellant appealed to the Board and, in a November 22, 2010 merit decision, the Board
affirmed the November 18 2009 decision.1 In a letter dated February 16, 2011, received by
OWCP on May 19, 2011, appellant requested reconsideration of the November 18, 2009 decision
and submitted additional evidence. By decision dated August 17, 2011, OWCP denied

1

Docket No. 10-505 (issued November 22, 2010).

appellant’s request for reconsideration on the grounds that it was untimely filed and failed to
establish clear evidence of error.
The one-year time limitation for requesting reconsideration begins to run on the date
following the date of the original OWCP decision. A right to reconsideration within one year
accompanies any subsequent merit decision on the issues.2 OWCP procedures provide that a
claimant has the right to reconsideration within one year of any merit decision, whether issued by
OWCP, its Branch of Hearings and Review or the Board.3
As appellant’s February 16, 2011 reconsideration request, which was received May 19,
2011, was made within one year of the Board’s November 22, 2010 merit decision, the Board
concludes that the request was timely. In its August 17, 2011 decision denying appellant’s
reconsideration request, OWCP applied the clear evidence of error legal standard. This standard
is the appropriate standard only for cases in which a reconsideration request is untimely filed.4
Since OWCP erroneously reviewed the evidence submitted by appellant in support of her
reconsideration request under the clear evidence of error standard, the Board will remand the
case to OWCP for application of the standard for reviewing a timely request for reconsideration
as set forth at 20 C.F.R. § 10.606(b)(2).5

2

Darletha Coleman, 55 ECAB 143 (2003).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3 (October 2011).

4

See Donna M. Campbell, 55 ECAB 241 (2004).

5

Section 10.606(b)(2) provides that an application for reconsideration must show that OWCP erroneously applied
or interpreted a specific point of law, advance a relevant legal argument not previously considered by OWCP, or
include the submission of relevant and pertinent new evidence not previously considered by OWCP. 20 C.F.R.
§ 10.606(b)(2). See Donna M. Campbell, supra note 4.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers
Compensation Programs dated August 17, 2011 is set aside and the case is remanded to OWCP
for further proceedings consistent with this order of the Board.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

